



EXHIBIT 10.2


Tenneco
500 North Field Drive
Lake Forest, IL 60045


1 847 482 5000 Tel
1 847 482 5940 Fax




July 20, 2018




Mr. Brian J. Kesseler
[Address]




Dear Brian:


I am pleased to inform you that Tenneco Inc.’s (“Tenneco”) Board of Directors
has elected to offer you the position of the Chairman and Chief Executive
Officer of the future “Aftermarket and Ride Performance” company, effective upon
the successful completion of Tenneco’s previously announced intention to
separate into two independent publicly traded companies (the “Spinoff”). In the
interim, and to facilitate a smooth transition through the Spinoff, we are also
pleased to offer you the position of Co-Chief Executive Officer of Tenneco,
effective as of the date of the closing of Tenneco’s acquisition of
Federal-Mogul (the “Closing”).


In connection with the foregoing, Tenneco’s Board of Directors has decided to
offer you an enhanced severance package in the event your employment is
terminated in a covered termination under circumstances unrelated to a change in
control. You will, of course, continue to be covered by Tenneco’s Change in
Control Severance Benefit Plan for Key Employees which will provide you with
benefits for covered terminations related to a change in control. This enhanced
severance package will supersede the severance package described in Section 9 of
your original offer letter dated December 30, 2014 (relating to severance not
related to a change in control) and is effective upon the Closing. Unless
specifically referenced herein, this letter shall not affect any other terms of
your original offer letter, which shall remain in full force and effect.


Under the enhanced severance package, if your employment is involuntarily
terminated by the company for reasons other than disability or Cause or if you
terminate your employment due to Constructive Termination and, in any case,
other than under circumstances which would entitle you to benefits under the
Change in Control Plan, you will be entitled to severance equal to two times the
sum of your annual base salary and target bonus for the year in which your
termination occurs, payable in a lump sum within 60 days of termination, subject
to your execution of a general release and such other documents as the company
may reasonably request. For these purposes (A) Cause means (i) fraud,
embezzlement, or theft in connection with your employment, (ii) gross negligence
in the performance of your duties, or (iii) conviction, guilty plea, or plea of
nolo contender with respect to a felony, and (II) Constructive Termination will
have the same meaning (and will be subject to the same terms required to effect
a Constructive Termination, such as notice and cure periods) as under the Change
in Control Plan, provided that for purposes of the foregoing benefits, the
comparison as to whether there has been an adverse event will be determined
immediately prior to and immediately after an action taken by the company
(rather than before and after a change-in control) and the determination of
whether there has been a material breach by the company will be based on the
terms of this letter (rather than the Change in Control Plan).

















--------------------------------------------------------------------------------





Mr. Brian J. Kesseler
July 20, 2018
Page 2






Two copies of this letter have been provided. Please sign one copy and return it
to me as soon as possible. The second copy should be retained in your personal
records.


Brian, we look forward to the future and are happy to be able to offer you the
new positions and the enhanced severance benefit. Please contact me if you have
any questions.


Sincerely,


/s/ Roger B. Porter




Roger B. Porter
Chairman of the Nominating and Governance Committee
Tenneco Inc. Board of Directors


______________________________________________________________________________




I have read, understood and accept this offer of employment at a subsidiary of
Tenneco Inc.




By: /s/ Brian J. Kesseler             Date: 01 Aug. 2018


Print Name: Brian J. Kesseler





